Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner) Pe ee gg ye

UNITED STATES DISTRICT COURT 2013. fp 15. py a,
for the

Western District of Missouri

Kansas City Division

William L. Fambrough Gasaitin. 4°19 -cV - ada - DGK.

(to be filled in by the Clerk's Office)

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
=-y-

Jury Trial: (check one) [V] Yes [No

Uber Technologies Inc

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Name Ne ee ee ee ees

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6

Case 4:19-cv-00292-DGK Document 1-1 Filed 04/15/19 Page 1 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

William L. Fambrough

 

6101 N Belleview Avenue

 

Kansas City MO 64118

 

City State
Clay County, Missouri

Zip Code

 

(816) 4709797
Fambrough1954 @gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Case 4:19-cv-00292-DGK

Uber Technologies Inc

 

C/O Tony West Senior VP/Chief Legal Ofcr/Secy

1455 Market Street - Suite 400

 

 

 

 

 

 

 

 

 

 

 

San Francisco CA 94103
City State Zip Code
County of San Francisco, CA
Phone: 1-415-612-8582 —
Fax: 1-877-986-2104
[ ] Individual capacity Official capacity
City State Zip Code
[__] Individual capacity [| Official capacity
Page 2 of 6

Document 1-1 Filed 04/15/19 Page 2 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Il.

Defendant No. 3
Name

 

Job or Title (if known)

 

Address

 

 

City
County

State Zip Code

 

Telephone Number

 

E-Mail Address (if known)

 

[| Individual capacity

Defendant No. 4
Name
Job or Title (if known)

[ ] Official capacity

 

Address

 

City
County

State Zip Code

 

Telephone Number
E-Mail Address (if known)

 

[ ] Individual capacity

Basis for Jurisdiction

[| Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A.

Are you bringing suit against (check all that apply):
[ | Federal officials (a Bivens claim)

[] State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 6

Case 4:19-cv-00292-DGK Document 1-1 Filed 04/15/19 Page 3 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
Uber Technologies Inc used my race as the only basis to exclude me from their driver platform; even
though | have one of the highest customer service ratings and longevity as a Uber driver in the Kansas
City area. Uber Technologies Inc originally stated an Airport infraction as the cause but when that
excuse fail through the cause was changed to covert racism, with the statement Uber's decision is final
without any ability for me to mount a defense. _ _

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?
The State of Missouri

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
April 10, 2019, 10:37 pm.

 

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Uber uses face recognition to verify the correct driver is using the correct driver account. It is universally
known, face recognition apps have problems recognizing “Black” skin color. | work late nights for Uber.
When asked to verify, | am in pitch darkness, the app does not recognize my selfie. To compensate for
this flaw, | lighten my picture until the app recognizes that it is me. Uber favors whites who have no
problem with the app over blacks who do, as shown by the reasons Uber states for my account
deactivation: "Your identity photos are fraudulent because they seem like pictures of you instead of
selfies of you and since you are the only person who can drive on your account we are deactivating
your account." "Our decision is final" Uber asked for verification of who was driving. | sent verification |
was driving. Unilaterally Uber decides to not accept my verification although they state the verification
picture is me. No Uber rider has ever stated that | was not the driver who drove them using my account.
Uber has not presented any evidence that anyone else other than me has used my account. My skin
color is the only answer for my deactivation and this suit is my only recourse for Uber’s adverse action.

 

 

Page 4 of 6

Case 4:19-cv-00292-DGK Document 1-1 Filed 04/15/19 Page 4 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

This situation caused my migraines to escalate to the point where | had to stay in bed most of the time because |
had taken the maximum migraine medicine recommended but still the migraines did not subside.

 

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

| request reinstatement of my deactivated Uber Driver Account without negative repercussions and reparations of
actual and punitive damages in the amount of $227,033.38.

Page 5 of 6

Case 4:19-cv-00292-DGK Document 1-1 Filed 04/15/19 Page 5 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 04/14/2019

 

Signature of Plaintiff a

 

Printed Name of Plaintiff William L. Fambrough

 

 

B. For Attorneys
Date of signing: 04/14/2019
Signature of Attorney a

 

 

Printed Name of Attorney — Pro Se

 

Bar Number

Name of Law Firm

 

 

 

 

Address

City State Zip Code
Telephone Number (816) 471-1717
E-mail Address Fambrough1954@gmail.com

 

Page 6 of 6

Case 4:19-cv-00292-DGK Document 1-1 Filed 04/15/19 Page 6 of 6
